Case 1:21-mc-22855-KMM Document 1 Entered on FLSD Docket 08/05/2021 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                                           Civ. Case No.

   CANON U.S.A., INC.

           Plaintiff,

   vs.

   CHULANI (ST. MAARTEN) N.V.,

      Defendant.
   __________________________________/

         REGISTRATION OF FINAL JUDGMENT FROM UNITED STATES DISTRICT
                COURT FOR THE EASTERN DISTRICT OF NEW YORK

          Plaintiff, CANON U.S.A, INC., pursuant to 28 U.S.C. 1963, hereby submits

  for registration in the Southern District of Florida a final judgment from the Eastern District of

  New York dated December 29, 2020 in the amount of $13,209,013.70, against Defendant,

  CHULANI (ST. MAARTEN) N.V. A certified copy of the final judgment is attached hereto as

  Exhibit “A.” The final judgment is considered final in all respects as set forth in Fed. R. Civ.

  P. 62(a), and is not the subject of an appeal. A copy of the docket sheet from the Eastern

  District of New York is attached hereto as Exhibit “B.”

          DATED: August 5, 2021

                                           SAUL EWING ARNSTEIN & LEHR LLP
                                           Attorneys for Canon U.S.A., Inc.
                                           701 Brickell Ave, 17th Floor
                                           Miami, Florida 33131-2395
                                           Telephone: (305) 428-4500
                                           Email: Javier.Rodriguez@saul.com
                                           Email: Tracy.Alger@saul.com
                                           Email: MIA-ctdocs@saul.com

                                           By: s/ Javier J. Rodriguez
                                               Javier J. Rodriguez
                                               Florida Bar No. 827347
